— Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County, imposed November 14, 1973, upon his conviction of attempted criminally selling a dangerous drug in the third degree, upon his plea of guilty, the sentence being an indeterminate prison term not to exceed five years. Sentence modified, as a matter of discretion in the interest of justice, by reducing the period of incarceration to the time already served. The sentence was excessive to the extent *870indicated herein. Cohalan, Acting P. J., Margett, Christ, Brennan and Munder, JJ., concur.